Title: To James Madison from Samuel Cabot, 7 September 1801 (Abstract)
From: Cabot, Samuel
To: Madison, James


7 September 1801, Boston. Has received JM’s letter of 22 Aug. and in accordance with instructions has transmitted his account to secretary of treasury. Government owes him $1,197.90, of which he requests payment in current quarter. Has referred Gallatin to State Department for information regarding the period and object of his appointment.
 

   RC (DNA: RG 76, British Spoliations, 1794–1824, Unsorted Papers). 1 p.; docketed by Wagner as received 14 Sept.

